Name: Commission Regulation (EC) No 2252/95 of 26 September 1995 laying down detailed rules for the application of Council Regulation (EC) No 2179/95 concerning the autonomous and transitional adaptation of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer in order to take account of the Agriculture Agreement concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: tariff policy;  trade;  Europe;  agricultural activity;  international trade
 Date Published: nan

 No L 230/ 12 EN Official Journal of the European Communities 27. 9 . 95 COMMISSION REGULATION (EC) No 2252/95 of 26 September 1995 laying down detailed rules (or the application of Council Regulation (EC) No 2179/95 concerning the autonomous and transitional adaptation of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer in order to take account of the Agriculture Agreement concluded during the Uruguay Round of multilateral trade negotiations  Regulations (EEC) No 584/92 (8) and (EC) No 1 588/94 (9), as last amended by Regulation (EC) No 1802/95 (10),  Regulations (EEC) No 2698/93 (n ) and (EC) No 1590/94 (12), as last amended by Regulation (EC) No 1594/95 (13),  Regulations (EEC) No 2699/93 ( 14) and (EC) No 1559/94 ( 15), as last amended by Regulation (EC) No 1504/95 ( l6),  Regulations (EC) No 121 /94 (l7) and (EC) No 1606/ 94 (18), as last amended by Regulation (EC) No 1446/95 H,  Regulation (EC) No 1 550/94 (20), as last amended by Regulation (EC) No 1 647/95 (21 ),  Regulation (EC) No 629/95 (22), as last amended by Regulation (EC) No 1 637/95 (23),  Regulation (EC) No 1439/95 (24), as amended by Regu ­ lation (EC) No 1964/95 (25),  Regulation (EC) No 1440/95 (26),  Regulation (EC) No 1942/95 (27), as amended by Regu ­ lation (EC) No 1990/95 (28); Whereas it is also necessary, as provided for in Articles 3 (9), 4 (9), 5 (9), 6 (9) and 7 (9) of Regulation (EC) No 2174/95 to reduce to ECU 399 per tonne , for the period from 1 July to 31 December 1995, the specific amount applicable within the quota of 1 69 000 head of young bovine animals for fattening opened within the frame ­ work of the GATT : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2179/95 of 8 August 1995, providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), and in particular Articles 3 , 4, 5, 6 and 7 thereof, Whereas Hungary, Slovakia, the Czech Republic, Romania and Bulgaria have taken or will take as soon as possible, with regard to the Community, measures having comparable effects to those provided for in paragraphs 1 , 8 and 9 of Articles 3, 4, 5, 6 and 7 of Regulation (EC) No 2179/95 ; Whereas it is therefore necessary, in accordance with paragraph 10 of each of the above Articles, to implement the measures provided for in paragraphs 1 , 8 and 9 of the above Articles ; Whereas, as a consequence, it is necessary to amend, for the period 1 July 1995 to 31 December 1995, the Commission Regulations implementing the Europe Agreements with Hunga ry (2), Slovakia (3), the Czech Republic (4), Romania (*) and Bulgaria (*) and implemen ­ ting Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas :n 1995 for certain agricultural products and for beer (7) ; Whereas it is thus necessary to amend the following Commission Regulations : ( 8 ) OJ No L 62, 7 . 3 . 1992, p . 34. 0 OJ No L 167, 1 . 7. 1994, p . 8 . H OJ No L 174, 26. 7. 1995, p. 27. (") OJ No L 245, 1 . 10 . 1993 , p. 80 . ( 12) OJ No L 167, 1 . 7. 1994, p. 16 . ( 13) OJ No L 150 , 1 . 7 . 1995, p. 95 . H OJ No L 245, 1 . 10 . 1993 , p. 88 . ,s) OJ No L 166, 1 . 7. 1994, p. 62. ( 16) OJ No L 147, 30 . 6 . 1995, p . 20 . ( 17) OJ No L 21 , 26. 1 . 1994, p. 3 . ( 18) OJ No L 168 , 2. 7. 1994, p . 13 . H OJ No L 143, 27. 6. 1995, p . 45. H OJ No L 166, 1 . 7. 1994, p . 43. (21 ) OJ No L 156, 7 . 7. 1995, p. 25 . 22 OJ No L 66, 24. 3 . 1995, p. 6. (") OJ No L 155, 6 . 7. 1995, p . 29 . H OJ No L 143 , 27. 6. 1995, p . 7 . M OJ No L 189 , 10 . 8 . 1995, p . 23 . (" OJ No L 143, 27 . 6 . 1995, p . 17. ') OJ No L 223, 20. 9 . 1995, p. 29 2) OJ No L 347, 31 . 12 . 1993, p. 1 3) OJ No L 359, 31 . 12 . 1994, p. 1 j OJ No L 360, 31 . 12 . 1994, p. 1 J) OJ No L 357, 31 . 12 . 1994, p. 1 «) OJ No L 358 , 31 . 12 . 1994, p. 1 ?) OJ No L 366, 31 . 12 . 1994, p. 3 P) OJ No L 186, 5 . 8 . 1995, p. 30 . (28) OJ No L 192, 15 . 8 . 1995 , p . 37. 27. 9 . 95 fENl Official Journal of the European Communities No L 230/13 Whereas Commission Regulation (EC) No 1462/95 of 27 June 1995 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 1995 to 30 June 1996) (') should therefore be amended ; Whereas the measures provided lor in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 The preferential import duties on agricultural products originating in Hungary provided for in the Regulations implementing the Europe Agreement with Hungary and in the Regulations implementing Regulation (EC) No 3379/94, which are listed in Annex I to this Regulation are hereby replaced by those provided for in Annex IV to this Regulation . Article 2 The preferential import duties on agricultural products originating in Slovakia and the Czech Republic provided for in the Regulations implementing the Europe Agree ­ ment with Slovakia and the Czech Republic and in the Regulations implementing Regulation (EC) No 3379/94, which are listed in Annex II to this Regulation are hereby replaced by those provided for in Annex V to this Regula ­ tion . Article J The preferential import duties on agricultural products originating in Romania provided for in the Regulations implementing the Europe Agreement with Romania and in the Regulations implementing Regulation (EC) No 3379/94, which are listed in Annex III to this Regulation are hereby replaced by those provided for in Annex VI to this Regulation . Article 4 The preferential import duties on agricultural products originating in Bulgaria provided for in the Regulations implementing the Europe Agreement with Bulgaria and in the Regulations implementing Regulation (EC) No 3379/94, which are listed in Annex III to this Regulation are hereby replaced by those provided for in Annex VII to this Regulation. Article 5 Commission Regulation (EC) No 1462/95 is hereby amended as follows : 1 . The following paragraph 4 is added to Article 1 : '4 . For the period 1 July to 31 December 1995, the import duty to be applied to products originating in Hungary, Slovakia, the Czech Republic, Romania and Bulgaria shall be ECU 399 per tonne plus 16%.' 2. The following subparagraph is added to Article 6 (3) : 'However, for the period 1 July to 31 December 1995, the security for products originating in Hungary, Slovakia, the Czech Republic, Romania and Bulgaria shall be ECU 968 per tonne.' Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 31 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 144, 28 . 6. 1995, p. 6 . No L 230/ 14 EN Official Journal of the European Communities 27. 9 . 95 ANNEX I LIST OF REGULATIONS REFERRED TO IN ARTICLE 1 Cereals sector Regulation (EC) No 121 /94 (OJ No L 121 , 26 . 1 . 1994, p . 3), as amended by Regulation (EC) No 1906/94 (OJ No L 194, 29. 7. 1994, p . 26) and last amended by Regulation (EC) No 1446/95 (OJ No L 143 , 27 . 6 . 1995, p. 45). Milk products sector Regulation (EEC) No 584/92 (OJ No L 62, 7. 3 . 1992, p. 34), as last amended by Regulation (EC) No 1802/95 (OJ No L 174, 26 . 7 . 1995, p. 27), Regulation (EC) No 629/95 (OJ No L 66, 24. 3 . 1995, p. 6), as last amended by Regulation (EC) No 1637/95 (OJ No L 155, 6. 7. 1995, p. 29). Pigmeat sector Regulation (EEC) No 2698/93 (OJ No L 245, 1 . 10 . 1993, p. 80), as last amended by Regulation (EC) No 1594/95 (OJ No L 150, 1 . 7 . 1995, p. 95). Poultrymeat and eggs sector Regulation (EEC) No 2699/93 (OJ No L 245, 1 . 10 . 1993, p. 88), as last amended by Regulation (EC) No 1504/95 (OJ No L 147, 30 . 6 . 1995, p. 20). Sheep and goat meat sector Regulation (EC) No 1439/95 (OJ No L 143, 27 . 6 . 1995, p . 7), as amended by Regulation (EC) No 1964/95 (OJ No L 189, 10 . 8 . 1995, p . 23), Regulation (EC) No 1440/95 (OJ No L 143, 27, 6. 1995, p . 17). Beef and veal sector Regulation (EC) No 1924/95 (OJ No L 186, 5 . 8 . 1995, p . 30), as amended by Regulation (EC) No 1990/95 (OJ No L 192, 15. 8 . 1995, p. 37). 27. 9 . 95 EN Official Journal of the European Communities No L 230/15 ANNEX II LIST OF REGULATIONS REFERRED TO IN ARTICLE 2 Cereals sector Regulation (EC) No 121 /94 (OJ No L 121 , 26 . 1 . 1994, p. 3), as amended by Regulation (EC) No 1906/94 (OJ No L 194, 29 . 7 . 1994, p. 26) and last amended by Regulation (EC) No 1446/95 (OJ No L 143, 27. 6 . 1995, p. 45). Milk products sector Regulation (EEC) No 584/92 (OJ No L 62, 7 . 3 . 1992, p. 34), as last amended by Regulation (EC) No 1802/95 (OJ No L 174, 26. 7. 1995, p. 27), Regulation (EC) No 6.29/95 (OJ No L 66, 24. 3 . 1995, p. 6), as last amended by Regulation (EC) No 1637/95 (OJ No L 155, 6. 7. 1995, p. 29). Pigmeat sector Regulation (EEC) No 2698/93 (OJ No L 245, 1 . 10 . 1993, p. 80 ), as last amended by Regulation (EC) No 1594/95 (OJ No L 150, 1 . 7 . 1995, p. 95). Poultrymeat and eggs sector Regulation (EEC) No 2699/93 (OJ No L 245, 1 . 10 . 1993, p. 88 ), as last amended by Regulation (EC) No 1504/95 (OJ No L 147, 30. 6 . 1995, p. 20). Sheep and goat meat sector Regulation (EC) No 1439/95 (OJ No L 143, 27 . 6 . 1995, p. 7), as amended by Regulation (EC) No 1964/95 (OJ No L 189, 10 . 8 . 1995, p . 23). Regulation (EC) No 1440/95 (OJ No L 143, 27 . 6 . 1995, p. 17). Beef and veal sector Regulation (EC) No 1942/95 (OJ No L 186, 5 . 8 . 1995, p. 30), as amended by Regulation (EC) No 1990/95 (OJ No L 192, 15. 8 . 1995, p . 37). No L 230/16 PEN Official Journal of the European Communities 27. 9 . 95 ANNEX III LIST OF REGULATIONS REFERRED TO IN ARTICLES 3 AND 4 Cereals sector Regulation (EC) No 1606/94 (OJ No L 168 , 2. 7. 1994, p. 13), as last amended by Regulation (EC) No 1446/94 (OJ No L 143, 27 . 6. 1995, p. 45) and Regulation (EC) No 1550/94 (OJ No L 166, 1 . 7. 1994, p. 43), as last amended by Regulation (EC) No 1647/95 (OJ No L 156, 5. 7. 1995, p. 25). Milk products sector Regulation (EEC) No 1588/94 (OJ No L 167, 1 . 7. 1994, p. 8), as last amended by Regulation (EC) No 1802/95 (OJ No L 174, 26 . 7. 1995, p. 27), Regulation (EC) No 629/95 (OJ No L 66, 24. 3 . 1 995, p. 6), as last amended by Regulation (EC) No 1637/95 (OJ No L 155, 6. 7. 1995, p. 29). Pigmeat sector Regulation (EC) No 1590/94 (OJ No L 167, 1 . 7. 1994, p. 16), as last amended by Regulation (EC) No 1594/95 (OJ No L 150, 1 . 7 . 1995, p. 95). Poultrymeat and eggs sector Regulation (EC) No 1559/94 (OJ No L 166, 1 . 7. 1994, p. 62), as last amended by Regulation (EC) No 1504/95 (OJ No L 147, 30 . 6 . 1995, p. 20). Sheep and gout meat sector Regulation (EC) No 1439/95 (OJ No L 143, 27 . 6 . 1995, p . 7), as amended by Regulation (EC) No 1964/95 (OJ No L 189 , 10 . 8 . 1995, p . 23). Regulation (EC) No 1440/95 (OJ No L 143, 27, 6 . 1995, p. 17). Beef and veal sector Regulation (EC) No 1942/95 (OJ No L 186, 5 . 8 . 1995, p. 30), as amended by Regulation (EC) No 1990/95 (OJ No L 192, 15. 8 . 1995, p . 37). 27. 9 . 95 fENl Official Journal of the European Communities No L 230/ 17 ANNEX IV Imports into the Community of the following products originating in Hungary shall be subject, from 1 July to 31 December 1995, to the reduced duties set out below (MFN = most favoured nation duty)(') CN code Description Quantity Comments Duty(% of MFN) 0101 19 10 0101 1990 unlimited 0 free 67 0104 10 30 0104 10 80 0104 20 10 0104 20 90 limited (3)(4) (3)(4) (3)(4) (3)(4) free 0204 limited (3)(4) free 0201 0202 limited 20 0203 11 10 0203 21 10 0203 12 11 0203 12 19 0203 22 1 1 0203 22 19 0203 19 55 0203 29 55 0203 19 11 0203 19 13 0203 19 15 0203 19 59 0203 29 1 1 0203 29 13 0203 29 15 0203 29 59 limited 0 0 20 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 unlimited free 0206 29 99 unlimited 50 0206 80 91 0206 90 91 unlimited 50 0207 10 15 0207 10 19 0207 21 10 0207 21 90 limited 20 0207 39 21 0207 41 41 0207 39 23 0207 41 51 No L 230/ 18 EN Official Journal of the European Communities 27. 9 . 95 CN code Description Quantity Comments Duty(% of MFN) 0207 39 1 1 0207 41 10 limited 20 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 limited 20 ex 0207 39 55 ex 0207 43 15 Cuts of ducks, boneless, fresh, chilled or frozen limited 20 ex 0207 39 73 ex 0207 43 53 Breasts and cuts thereof, of ducks, with bone-in, fresh, chilled or frozen ex 0207 39 77 ex 0207 43 63 Legs and cub; thereof, of ducks with bone-in , fresh, chilled or frozen 0207 39 41 0207 42 41 limited 20 0207 39 31 0207 42 10 limited 0207 10 71 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 limited 20 ex 0207 39 65 ex 0207 43 31 Whole wings, with or without tips, of geese, fresh, chilled or frozen ex 0207 39 67 ex 0207 43 41 Backs, necks, backs with necks attached, rumps and wing tips , of geese, fresh, chilled or frozen 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 Goose paletots , fresh, chilled or frozen 0207 31 0207 50 10 unlimited free 0208 10 11 0208 10 19 unlimited 70 70 0208 10 90 0208 20 00 0208 90 10 0208 90 20 0208 90 40 free free 50 free free 0210 1111 0210 12 11 0210 19 40 0210 19 51 limited 20 27. 9 . 95 I EN 1 Official Journal of the European Communities No L 230/19 CN code Description Quantity Comments Duty(% of MFN) ex 0406 90 86 ex 0406 90 87 Balaton, Cream-white, Hajdu, Marvany, Ovari , Bakony, Bacskai , Ban, Delicaci cheese 'Moson ', Delicaci cheese 'Pelso', Goya, Ham-shaped cheese, limited 20 ex 0406 90 88 Karavan, Lajta, Parenyica, Sed, Tihany I 0407 00 1 1 0407 00 19 0407 00 30 limited 20 0408 91 80 limited 0409 00 00 unlimited 93 0602 40 90 unlimited 46 0602 99 30 0602 99 45 0602 99 49 0602 99 59 0602 99 91 92 92 92 92 92 ex 0602 99 70 ex 0602 99 99 Yuccas and cacti not planted in pots , tubs , boxes or the like 62 62 0603 90 00 35 ex 0604 10 90 0604 91 21 0604 91 29 0604 91 41 0604 91 49 0604 91 90 Foliage, branches and other parts of plants , without flowers : fresh 70 70 70 70 70 70 0604 99 10 50 0703 10 limited 20 0706 90 30 unlimited 47 0707 00 10 0707 00 15 0707 00 20 0707 00 35 0707 00 40 limited (6)(U ) (6)(") on on (6) (11) 20 0707 00 25 0707 00 30 unlimited on CM") 80 ex 0709 20 00 Asparagus from 1 October to 31 January unlimited 75 0709 51 10 limited 20 0709 51 30 unlimited free 0709 52 0709 60 10 0710 21 0710 22 0710 29 limited limited limited limited limited 20 No L 230/20 EN Official Journal of the European Communities 27. 9 . 95 CN code Description Quantity Comments Duty(% of MFN) 0710 80 59 unlimited 50 0710 80 85 0710 80 95 0710 90 00 limited limited 20 0711 40 00 0711 90 10 unlimited 80 50 0712 20 00 ex 0712 90 90 Horse-radish unlimited 50 free 0713 10 10 0713 10 90 0713 20 10 0713 33 10 0713 33 90 0713 50 10 unlimited 67 77 67 67 free 60 0808 10 10 limited 0 20 0808 10 51 0808 10 53 0808 10 59 0808 10 61 0808 10 63 0808 10 69 0808 10 71 0808 10 73 0808 10 79 0808 10 92 0808 10 94 0808 10 98 limited (6)(n ) 0 ("&gt; (&lt;)("&gt; on on oc 1 ) on on on C) C 1 ) on on 20 0809 10 Apricots limited on 20 0809 20 21 0809 20 31 0809 20 41 unlimited 0 on on 73 0809 20 1 1 0809 20 71 0809 20 51 0809 20 61 0 (") on 0809 40 10 0809 40 20 0809 40 30 0809 40 40 limited on on on on 20 0809 40 90 unlimited 47 0810 20 10 0810 30 10 0810 30 30 0810 30 90 unlimited 0 0 0 0 82 24 0811 10 90 ex 0811 20 19 0811 20 31 0811 20 39 0811 20 51 Raspberries , sugar content not more than 13 % by weight unlimited o 0 0 0 0 72 69 78 56 77 27. 9 . 95 EN Official Journal of the European Communities No L 230/21 CN code Description Quantity Comments Duty(% of MFN) 0813 10 0813 20 0813 30 0813 40 10 0813 40 30 limited 20 0813 40 70 0813 40 95 0813 50 12 0813 50 15 0813 50 19 0813 50 31 0813 50 39 0813 50 91 0813 50 99 0904 20 90 unlimited 33 1001 10 00 1001 90 99 limited 20 ex 1005 10 1209 21 00 1209 23 11 1209 23 15 1209 23 80 Seed of maize (hybrid) unlimited 50 40 50 50 40 1209 24 00 1209 25 1209 26 00 unlimited 50 50 50 1209 29 10 1209 29 50 1209 29 80 50 50 40 1209 91 10 1209 91 90 50 43 1512 11 91 limited 20 1519 11 00 1519 20 00 1520 unlimited free 83 free 1601 00 91 limited 20 1602 20 11 1602 20 19 unlimited 69 ex ex 1602 90 31 1602 90 31 Game Rabbit 47 82 1602 49 15 1602 49 19 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 30 1602 49 50 limited 20 1702 50 00 unlimited free 2001 10 00 limited 20 No L 230/22 EN 27. 9 . 95Official Journal of the European Communities CN code Description Quantity Comments Duty(% of MFN) 2001 90 20 2005 90 10 unlimited 50 limited limited 4tm\J2002 90 31 2002 90 39 2002 90 91 2002 90 99 2005 30 00 limited 20 Pimentos, mixture preserved limited 20ex 2005 90 70 ex 2005 90 80 unlimited2007 99 10 2007 99 31 0 n 86 83 Sour cherry jam limited 20ex 2007 99 31 2007 99 33 2007 99 35 n (") (") ex 2007 99 39 unlimited 11 27With sugar content &gt; 30 % by weight. Fruit within headings 0801 , 0803, 0804 (except figs and pineapples), 0807 20 00 , 0810 20 90, 0810 30 90, 081040 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 Of tropical products Other, fruit within headings 0801 , 0803, 0804 (except figs and pineapples), C807 20 00 , 0810 20 90, 0810 30 90, 081040 10, 0810 40 50 , 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 ex 2007 99 93 ex 2007 99 98 unlimited 752008 60 61 20ex 2008 99 45 ex 2008 99 49 ex 2008 99 99 Pudding plum pack Apple/gooseberry Gooseberry limited limited limited 2009 70 19 limited 20 unlimited 482009 70 30 2009 70 93 2009 70 99 limited 202009 80 1 1 2009 80 19 2009 80 32 2009 80 33 2009 80 35 2009 80 36 2009 80 38 2009 80 50 2009 80 61 2009 80 63 2009 80 69 2009 80 71 2009 80 73 2009 80 79 2009 80 83 2009 80 84 2009 80 86 2009 80 88 2009 80 89 2009 80 95 2009 80 96 2009 80 97 2009 80 99 (") (") n (n) n (n) c) (u) e 1 ) (u ) c) ( n ) n (n) n n c 1 ) c 1 ) n (u) n c 1 ) H 27. 9 . 95 [ EN I Official Journal of the European Communities No L 230/23 CN code Description Quantity Comments Duty(% of MFN) 2401 10 10 limited n 20 2401 10 20 n 2401 10 30 n 2401 10 41 n 2401 10 49 n 2401 10 50 c °) 2401 10 60 o 2401 10 70 o 2401 10 80 c °) 2401 10 90 n 2401 20 10 n 2401 20 20 o 2401 20 30 c «) 2401 20 41 n 2401 20 49 n 2401 20 50 0 °) 2401 20 60 c «) 2401 20 70 o 2401 20 80 o 2401 20 90 I n (') Where ex CN codes are indicated, the preferential scheme is to be determined by application to the CN code and corresponding description taken together. (2) Entry within this code is subject to conditions laid down in the relevant Community provisions . (3) The Community may take into account, in the framework of its legislation and when appropriate , the supply needs of its market and the need to main ­ tain its market balance . (4) Possibility of converting limited quantities . (5) Excluding tenderloin presented alone . (*&gt;) See comments Nos 14 to 37 on entry pnces, Schedule LXXX-European Communities, Section I-A . r) Minimum duty applicable (MFN). (s) Minimum duty applicable = ECU 2,1 / 100 kg net. (9) Subject to minimum import price arrangements contained in the Annex to Annex Vlllb (Europe Agreement) for products for processing. ( ,0) Europe Agreement : minimum duty applicable ECU 11 / 100 kg. (u ) The reduction applies only on the ad valorem part of the duty. No L 230/24 I EN I Official Journal of the European Communities 27. 9 . 95 ANNEX V Imports into the Community of the following products originating in the Slovak and Czech Republics shall be subject, from 1 July to 31 December 1995 , to the reduced duties set out below (MFN = most favoured nation duty) (') CN code Description Quantity Comments Duty(% of MFN) unlimited 20101 19 10 0101 19 90 free 67 limited free0104 10 30 0104 10 80 0104 20 10 0104 20 90 0 0 0 0 limited 20 4 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 1 9 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 n limited 200201 0202 unlimited free0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 0204 limited 3 free limited 200207 10 11 0207 10 15 0207 21 10 0207 10 19 0207 21 90 limited 200207 39 21 0207 41 41 0207 39 23 0207 41 51 27. 9 . 95 | EN I Official Journal of the European Communities No L 230/25 CN code Description Quantity Comments Duty(% of MFN) 0207 39 1 1 0207 41 10 limited 20 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 limited 20 ex 0207 39 55 ex 0207 43 15 Cuts of ducks, boneless, fresh, chilled or frozen I ex 0207 39 73 ex 0207 43 53 Breasts and cuts thereof, of ducks, with bone-in, fresh, chilled or frozen ex 0207 39 77 ex 0207 43 63 Legs and cuts thereof, of ducks , with bone-in, fresh, chilled or frozen 0207 10 71 0207 10 79 0207 23 51 0207 23 59 limited 20 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 Whole wings, with or without tips, of geese, fresh, chilled or frozen ex 0207 39 67 ex 0207 43 41 Backs, necks, backs with necks attached, rumps and wings tips , of geese, fresh, chilled or frozen 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 Goose paletots, fresh, chilled or frozen 0207 22 10 0207 22 90 0207 39 31 0207 39 41 0207 42 10 0207 42 41 limited 20 0207 31 0207 50 10 unlimited free 0208 10 11 0208 10 19 unlimited 70 0208 10 90 0208 20 00 0208 90 10 free free 50 0208 90 20 0208 90 40 free 0402 10 19 0402 21 19 0402 21 91 limited 20 No L 230/26 EN Official Journal of the European Communities 27. 9 . 95 CN code Description Quantity Comments Duty(% of MFN) 0405 00 1 1 0405 00 19 limited 20 ex 0406 40 90 ex 0406 90 Niva Moravsky blok, Primator, Otava Javor, Uzeny blok, Kashkaval Akawi, Istambul, Jadel , Hermelin, Ostepek, Koliva, Inovec limited 20 0407 00 1 1 0407 00 19 0407 00 30 limited 20 0408 11 80 0408 19 81 0408 19 89 limited 20 0408 91 80 0408 99 80 limited 20 0409 00 00 unlimited 93 0602 40 90 unlimited 46 0603 90 00 unlimited 35 ex 0604 10 90 0604 91 21 0604 91 29 0604 91 41 0604 91 49 0604 91 90 Fresh unlimited 70 0707 00 25 0707 00 30 unlimited 00 00 80 0711 40 00 unlimited 80 0712 20 00 ex 0712 90 90 Horse-radish (Cochlena armorica) unlimited 50 free 0809 20 21 0809 20 31 0809 20 41 0809 20 1 1 0809 20 71 0809 20 51 0809 20 61 unlimited 0 00 00 00 00 73 0809 40 90 unlimited 47 0810 20 10 0810 30 10 0810 30 30 0810 40 90 unlimited 0 0 0 82 82 82 42 27. 9 . 95 EN Official Journal of the European Communities No L 230/27 CN code Description Quantity Comments Duty(% of MFN) 0811 10 90 ex 0811 20 19 0811 20 31 0811 20 39 0811 20 51 Raspberries , with Ã ¯ sugar content not exceeding 13 % by weight unlimited (8) 0 (8) (8) 0 72 69 78 56 67 ex 1003 00 90 Barley for the manufacture of malt limited 20 1101 00 00 limited 20 1107 10 99 limited 20 1210 10 00 1210 20 00 limited 20 1602 41 10 1602 42 10 1602 49 limited 20 2001 90 20 unlimited 50 2007 99 10 unlimited (2) 86 2007 99 31 0 83 (') Where ex CN codes are indicated, the preferential scheme is to be determined by application to the CN code and corresponding description taken together. (2) Entry within this code is subject to conditions laid down in the relevant Community provisions. (3) The Community may take into account, in the framework of its legislation, and when appropriate, the supply needs of its market and the necessity to preserve its balance . (4) Excluding tenderloin presented alone (*) See comments No 14 to 37 on entry prices, Schedule LXXX-European Communities, Section I-A. (6) Minimum duty applicable (MFN). f) Minimum duty applicable ECU 2,1 / 100 kg net. (8) Subject to minimum import price arrangement contained in the Annex (Europe Agreement) for products for processing, f) The reduction applies only on the ad valorem part of the duty. No L 230/28 1 EN 1 Official Journal of the European Communities 27. 9 . 95 ANNEX VI Imports into the Community of the following products originating in Romania shall be subject, from 1 July to 31 December 1995 , to the reduced duties set out below (MFN = most favoured nation duty) (') Duty (% of MFN)CN code Description Quantity Comments 0101 19 10 unlimited (2) free 0101 19 90 67 0104 1030 limited (3)(4) free 0104 10 80 (3)(4) 0104 20 90 (3)(4) 0201 limited 20 0202 0203 11 10 limited 20 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0 0203 29 59 0203 11 90 unlimited free 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 0204 limited (3), (4) free 0206 10 99 unlimited 50 0206 21 00 0206 29 99 0207 10 19 limited 20 0207 21 90 0207 41 51 0207 41 71 0207 41 90 0207 10 79 limited 20 0207 23 51 0207 23 59 0207 39 53 0207 43 1 1 27. 9 . 95 EN Official Journal of the European Communities No L 230/29 CN code Description Quantity Comments Duty(% of MFN) 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 Whole wings, with or without tips, of geese, fresh, chilled or frozen ex 0207 39 67 ex 0207 43 41 Backs, necks, backs with necks attached, rumps and wing tips , of geese, fresh , chilled or frozen 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 Goose paletots , fresh, chilled or frozen ex 0207 39 85 ex 0207 43 90 Goose offal , other than livers , fresh, chilled or frozen 0207 31 0207 50 10 unlimited free 0208 10 11 0208 10 19 unlimited 70 70 0208 10 90 0208 20 00 0208 90 20 0208 90 40 free free free free ex 0406 90 29 Kashkaval (Sacele, Penteleu, Dalia, afumat Vidraru, afumat Fetesti), of cows ' milk limited 20 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Brinza (Moieciu , vaca, de burduf, topia Carpati ) of cows ' milk 0409 00 00 unlimited 93 0602 99 59 unlimited 92 0603 90 00 unlimited 35 0604 91 21 0604 91 29 0604 91 41 0604 91 49 unlimited 70 70 70 70 0604 99 10 50 0604 99 90 82 0702 00 15 0702 00 20 0702 00 25 0702 00 45 0702 00 50 limited C) C 1 ) CM") o (u ) on mn) 20 0702 00 30 0702 00 35 0702 00 40 mn) (6)(u ) «o 0703 10 19 limited 20 0704 10 10 0704 90 10 0704 90 90 limited 0 0 20 No L 230/30 lENl Official Journal of the European Communities 27. 9 . 95 CN code Description Quantity Comments Duty(% of MFN) 0707 00 10 0707 00 15 0707 00 20 0707 00 35 0707 00 40 limited nn (6)(n ) (6)(n ) mn) (6)(u ) 20 0707 00 25 0707 00 30 unlimited on (6)(n ) 80 0708 20 10 0708 20 90 limited 0 0 20 0709 60 10 limited 20 ex 0709 30 00 0709 60 99 ex 0709 90 90 ex 0709 90 90 Aubergines , from 1 January to 31 March Pumpkins and courgettes , from 1 January to 31 March Other, excluding parsley, from 1 January to 31 March unlimited 56 50 56 56 0710 21 00 0710 22 00 0710 29 00 limited 20 0711 90 40 2003 10 20 2003 10 30 limited n n n 8,4 % 0712 20 00 ex 0712 30 00 ex 0712 90 90 Mushrooms, excluding cultivated mushrooms Horse-radish (Cochlena armorica) unlimited 50 50 free 0713 10 90 0713 33 90 0713 39 90 unlimited 67 free free 0802 31 00 0802 32 00 limited 20 ex 0807 10 10 Watermelons , from 1 November to 30 April unlimited 59 0808 10 51 0808 10 53 0808 10 59 0808 10 92 0808 10 94 0808 10 98 limited 0 0 0 (6)(") CM") on 20 0809 10 10 0809 10 50 0809 10 20 0809 10 30 0809 10 40 limited on on oc) 20 0809 20 21 0809 20 31 0809 20 41 0809 20 1 1 0809 20 71 0809 20 51 0809 20 61 unlimited o CM") 0 ("&gt; 0 (") 0 (") 73 27. 9 . 95 fENl Official Journal of the European Communities No L 230/31 CN code Description Quantity Comments Duty{% of MFN) 0809 40 10 0809 40 40 0809 40 20 0809 40 30 limited &lt;6)(n ) mu) 20 0809 40 90 unlimited 47 0810 10 10 0810 10 90 limited on n 20 0810 20 10 0810 20 90 0810 30 10 0810 30 30 0810 40 30 unlimited 0 0 0 H 0 82 42 82 82 free 0811 10 90 0811 20 31 0811 20 39 0811 20 59 0811 20 90 0811 90 50 ex 0811 90 95 ex 0811 90 95 ex 0811 90 95 Quinces Fruits falling with: n headings Nos 0801 , 0803, 0804 (except figs and pineapples), 0805 40 80, 0807 20 00, 0810 40 10, 0810 40 50, 0810 90 30, 0810 90 40 and 0810 90 85 Rose-hip unlimited f) n 0 72 78 56 53 33 47 56 33 free 0812 10 00 limited 20 0813 10 00 0813 20 00 0813 30 00 0813 40 70 0813 40 95 limited 20 0813 40 30 unlimited 50 0904 20 90 unlimited 80 1001 90 99 limited 20 ex 1106 30 90 ex 1106 30 90 Flour, meal and powder of chestnuts Other than chestnuts unlimited 58 15 1209 25 90 1209 29 80 1209 91 90 1209 99 91 1209 99 99 limited 20 121299 10 limited 20 1506 00 00 unlimited free 1512 11 91 1512 19 91 limited 20 1522 00 99 unlimited free No L 230/32 EN Official Journal of the European Communities 27. 9 . 95 CN code Description Quantity Comments Duty(% of MFN) 1601 00 91 1601 00 99 limited 20 1602 31 11 limited 20 1602 20 11 1602 20 19 unlimited 69 1602 41 90 1602 42 90 1602 49 90 47 ex 1 602 50 39 ex 1602 50 80 Prepared or preserved bovine tongue I 65 ex 1602 90 31 Game I 47 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 limited 20 2001 10 00 2001 90 60 2001 90 65 2001 90 70 2001 90 75 2001 90 85 2001 90 91 2001 90 96 limited 20 2002 90 31 2002 90 39 2002 90 91 2002 90 99 limited 20 2005 40 00 limited 20 ex 2007 91 90 Other, excluding orange jam and marmalade unlimited 70 2007 99 10 (2) 86 2007 99 31 n 83 ex 2007 99 39 With sugar content &gt; 30 % by weight. Fruit falling within heading Noi 0801 , 0803, 0804 (except figs and pineapples), 0807 20 00 , 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90 , 0810 90 10, 0810 90 30 and 0810 90 80 n 27 2008 60 61 unlimited 75 2009 70 19 limited 20 2401 10 60 limited o 20 2401 10 70 (. 0) 2401 20 60 n 2401 20 70 n 27. 9 . 95 EN Official Journal of the European Communities No L 230/33 (') Where ex CN codes are indicated, die preferential scheme is to be determined by application to the CN code and corresponding description taken together. (2) Entry within this code is subject to conditions laid down in the relevant Community provisions . (3) The Community may take into account, in the framework of its legislation, and when appropriate, the supply needs of its market and the necessity to preserve its balance . (" ¢) Possibility of converting limited quantities . Is) Excluding tenderloin presented alone . (6) See comments No 14 to 37 on entry pnees, Schedule LXXX-European Communities, Section I-A. o Minimum duty applicable (MFN). (8) Minimum duty applicable  ECU 2,2/ 100 kg net. (') Subject to minimum import price arrangement contained in the Annex to Annex XI for products for processing. ( l0) Minimum duty applicable « ECU 1 1 / 100 kg net. (") The reduction applies only on the ad valorem part of the duty. C 2) Duty applicable = 8,4 % . No L 230/34 EN Official Journal of the European Communities 27. 9 . 95 ANNEX VII Imports ini:o the Community of the following products originating in Bulgaria shall be subject, from 1 July to 31 December 1995 , to the reduced duties set out below (MFN = most favoured nation duty)(') CN code Description Quantity Comments Duty(% of MFN) 0101 19 10 0101 1990 unlimited (2) free 67 0104 10 30 0104 10 80 0104 20 10 0104 20 90 limited (3)(4) (3)(4) 0 (4) (3)(4) free 0201 0202 limited 20 0203 11 10 0203 29 55 limited 0 20 0203 1 1 90 0203 12 90 0203 19 90 0203 21 90 0203 22 90 0203 29 90 unlimited free 0204 limited (3)(4) free 0206 10 99 0206 21 00 0206 29 99 0206 80 91 0206 90 91 unlimited 50 0207 10 51 0207 10 55 0207 23 1 1 0207 10 59 0207 23 19 ex 0207 39 55 ex 0207 43 15 ex 0207 39 73 ex 0207 43 53 ex 0207 39 77 ex 0207 43 63 Cuts of ducks , boneless, fresh, chilled or frozen Breasts and cuts thereof, of ducks, with bone-in, fresh , chilled or frozen Legs and cuts thereof, of ducks, with bone-in, fresh, chilled or frozen limited 20 0207 21 10 0207 21 90 limited 20 0207 10 71 0207 10 79 0207 23 51 0207 23 59 limited 20 27. 9 . 95 I EN 1 Official Journal of the European Communities No L 230/35 CN code Description Quantity Comments Duty(% of MFN) 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 Whole wings, with or without tips, of geese, fresh, chilled or frozen ex 0207 39 67 ex 0207 43 41 Backs, necks, backs with necks attached, rumps and wing tips , of geese, fresh, chJled or frozen 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 Goose paletots , fresh, chilled or frozen ex 0207 39 85 ex 0207 43 90 Goose offal, other than livers , fresh, chilled or frozen 0207 31 0207 50 10 unlimited free 0208 10 11 0208 10 19 unlimited 70 70 0208 10 90 0208 20 00 free free 0208 90 10 50 0208 90 20 0208 90 40 0208 90 90 free free free ex 0406 90 White brined cheese of cows ' milk and Kashkaval Vitosha of cows' milk limited 20 0408 91 80 0408 99 80 limited 20 0409 00 00 unlimited 93 0602 40 90 unlimited 46 0602 99 30 0602 99 45 0602 99 49 0602 99 59 0602 99 91 92 92 92 92 92 ex 0602 99 70 ex 0602 99 99 Yuccas and cacti not planted in pots , tubs, boxes or the like 92 92 0603 10 13 0603 10 51 0603 10 53 0603 10 55 limited 20 0603 90 00 unlimited 35 ex 0604 10 90 0604 91 21 0604 91 29 0604 91 41 0604 91 49 0604 91 90 Fresh unlimited 70 70 70 70 70 70 0604 99 10 50 No L 230/36 EN Official Journal of the European Communities 27. 9 . 95 CN code Description Quantity Comments Duty(% of MFN) 0701 90 51 0701 90 59 0701 90 90 limited 20 0702 00 15 0702 00 20 0702 00 25 0702 00 45 0702 00 50 0702 00 30 0702 00 35 0702 00 40 limited m10) or) nn oc0) nn on (6)(, °) nn 20 0703 10 19 0703 20 00 limited 20 0707 00 10 0707 00 1 5 0707 00 20 0707 00 35 0707 00 40 0707 00 90 limited on (6) c °) (6) c °) oc0) (6) c °) 20 0707 00 25 0707 00 30 unlimited ( «)(, ) ( 6 ) C °) 80 0709 60 10 limited 20 ex 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 99 ex 0709 90 90 Aubergines , from 1 January to 31 March Celery, other than celeriac, from 1 January to 31 March Other, excluding parsley, from 1 January to 31 March unlimited 56 56 free 50 56 0710 21 00 0710 22 00 0710 29 00 0710 80 85 0710 80 95 limited limited 20 0710 80 59 unlimited 50 0711 40 00 0711 90 10 unlimited 80 50 0711 90 40 2003 10 20 2003 10 30 limited n C 1 ) c 1 ) 8,4 % 0712 20 00 ex 0712 30 00 ex 0712 90 90 Onions, dried Mushrooms, excluding cultivated mushrooms Horse-radish (Cochlena armorica) unlimited 50 37 free 0713 10 90 ex 0713 20 90 0713 31 90 0713 32 90 0713 33 90 0713 39 90 0713 50 90 ex 0713 90 90 Chickpeas of the species Cicer anetenum, not for sowing Other peas , dried unlimited 77 free free free free free 60 60 27. 9 . 95 EN Official Journal of the European Communities No L 230/37 CN code Description Quantity Comments Duty(% of MFN) 0713 40 90 limited 20 0802 31 00 limited 20 0802 32 00 0806 10 30 limited 20 0806 10 40 {6)H 0806 10 99 ex 0807 10 10 Watermelons, from 1 November to 31 April unlimited 59 0808 10 10 limited f) 20 0808 10 92 (6)(10) 0808 10 94 (*)("&gt;) 0808 10 98 (6)(' °) 0808 20 10 limited f) 0808 20 57 (6) ( l0) 0808 20 67 (6) ( 10) 0808 20 90 limited 0809 10 10 limited 20 0809 10 50 0809 10 20 (6)(10) 0809 10 30 (6)(10) 0809 10 40 (6)(10) 0809 20 21 unlimited (8) 73 0809 20 31 (6)( 10) 0809 20 41 (6) ( 10) 0809 20 1 1 0809 20 71 0809 20 51 (6) ( 10) 0809 20 61 (6)(10) 0809 30 1 1 limited 20 0809 30 19 0809 30 51 0809 30 59 0809 30 21 (6) H 0809 30 29 ( «) ( ,0) 0809 30 31 Hi ' 0) 0809 30 39 (6) (10) 0809 30 41 (') H 0809 30 49 (6) ( 10) 0809 40 30 limited (6) ( 10) 0809 40 10 limited 0809 40 40 0809 40 20 (6) ( ,0) 0809 40 90 unlimited 47 08101010 limited O (') 20 0810 10 90 0 0810 20 10 unlimited (9) 82 0810 30 10 0 0810 30 30 0 0810 40 90 42 No L 230/38 EN Official Journal of the European Communities 27. 9 . 95 CN code Description Quantity Comments Duty(% of MFN) 0811 10 90 0811 20 31 0811 20 59 0811 20 90 0811 90 50 ex 0811 90 95 Quinces unlimited 0 0 72 78 53 33 47 56 0812 10 00 0812 90 10 limited limited 20 0813 10 00 unlimited 79 0813 40 70 0813 40 95 limited 20 0904 20 90 unlimited 33 1001 90 99 limited 20 1008 20 00 limited 20 ex 1106 30 90 Flour, meal and powder of chestnuts unlimited 58 1209 21 00 1209 22 10 1209 25 90 1209 29 10 1209 29 80 1209 91 90 1209 99 99 limited 20 1210 10 00 1210 20 00 limited 20 1211 10 00 unlimited free 1212 30 00 unlimited free 1501 00 11 limited 20 1512 11 91 limited 20 1602 20 11 1602 20 19 unlimited 69 1602 31 11 1602 39 19 limited 20 2001 10 00 limited 20 2001 90 20 unlimited 50 2002 10 10 2002 10 90 2002 90 1 1 2002 90 19 2002 90 31 2002 90 39 2002 90 91 2002 90 99 limited limited 20 2005 90 10 unlimited 50 27. 9 . 95 fENl Official Journal of the European Communities No L 230/39 CN code Description Quantity Comments Duty(% of MFN) 2007 99 10 unlimited o 86 2007 99 31 0 °) 83 2007 99 33 limited n 20 ex 2007 99 39 With sugar content &gt; 30 % by weight. Fruit falling within headings Nos 0801 , 0803, 0804 (except figs and pineapples), 0807 20 00, 08 1 0 20 90, 08 1 0 30 90, 08 1 0 40 1 0, 0810 40 50, 0810 40 90, 0810 50 10, 0810 90 30 and 0810 90 80 unlimited n 27 ex 2007 99 58 13 % &lt; sugar content &lt; 30 % by weight. Fruit falling within headings Nos 0801 , 0803, 0804 (except figs and pineapples), 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 S O 10, 0810 90 30 and 0810 90 80 C °) ex 2007 99 93 ex 2007 99 98 Other fruit falling within headings Nos 0801 , 0803, 0804 (except figs and pineapples), 0807 20 00 , 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 SO, 0810 40 90, 0810 90 10, 0810 SO 30 and 0810 90 80 2008 50 71 2008 50 79 2008 50 92 2008 50 94 limited 20 2008 60 61 unlimited 75 2008 60 69 2008 70 79 2008 80 70 2008 99 55 limited limited limited limited 20 2009 70 19 limited 20 2009 70 30 2009 70 93 2009 70 99 unlimited 48 2309 90 31 2309 90 41 limited 20 2401 10 60 2401 10 70 2401 20 60 2401 20 70 limited 20 (') Where ex CN codes are indicated, the preferential scheme is to be determined by application to the CN code and corresponding description taken together. (2) Entry within this code is subject to conditions laid down in the relevant Community provisions . (3) The Community may take into account, in the framework of its legislation, and when appropriate, the supply needs of its market and the necessity to preserve its balance . (4) Possibility of converting limited quantities . (J) Excluding tenderloin presented alone . (6) See comments No 14 to 37 on entiy prices, Schedule LXXX-European Communities, Section I -A. F) Minimum duty applicable (MFN). (8 ) Minimum duty applicable = ECU 2,2/ 100 kg net. ( ») Subject to minimum import price arrangement contained in the Annex to Annex XI (Europe Agreement) for products for processing. ( 10) The reduction applies only on the ad valorem part of the duty. (") Duty applicable = 8,4 % .